J-S52020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

TERRANCE FULLER,

                            Appellant                 No. 2645 EDA 2015


              Appeal from the Judgment of Sentence July 31, 2015
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-1202721-2004


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER, * JJ.

MEMORANDUM BY STABILE, J.:                        FILED DECEMBER 22, 2016

        Appellant, Terrance Fuller, appeals from the July 31, 2015 judgment of

sentence entered in the Court of Common Pleas of Philadelphia County (“trial

court”) following the revocation of Appellant’s probation and parole.

Appellant challenges the discretionary aspects of his sentence. Upon review,

we affirm.

        The trial court summarized the procedural background of this matter in

its Pa.R.A.P. 1925(a) opinion, which we incorporate herein by reference.

Trial Court Opinion, 11/4/2015, at 1-5.        Briefly, Appellant pled guilty to

burglary and criminal conspiracy on January 7, 2005, and was sentenced to

three to twenty=three months’ county incarceration plus one year reporting

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S52020-16



probation, with immediate parole. Appellant violated his probation multiple

times and his probation was revoked on November 3, 2005, May 11, 2007,

August 7, 2013, July 30, 2014, and July 31, 2015.         Appellant filed the

instant appeal on August 28, 2015.

      Appellant raises a sole issue on appeal.

      Was not the [trial] court’s imposition [of] a sentence of five to
      ten years of incarceration after a revocation of probation
      unreasonable, manifestly excessive and an abuse of discretion
      where the court failed to conduct an individualized sentencing,
      did not properly consider the sentencing factors under 42
      Pa.C.S. §9721, failed to order and evaluate a pre-sentence
      investigation, failed to place its reasons for dispensing with the
      pre-sentence report on the record, ignored whether the sentence
      was the least stringent to protect the community or rehabilitate
      [Appellant], and did not sufficiently place its reasons for its
      sentence on the record.

Appellant’s Brief at 3.

      Appellant challenges his sentence following the revocation of his

probation. “Following revocation, a sentencing court need not undertake a

lengthy discourse for its reasons for imposing a sentence or specifically

reference the statutes in question.” Commonwealth v. Pasture, 107 A.3d

21, 28 (Pa. 2014). “When sentencing is a consequence of the revocation of

probation, the trial judge is already fully informed as to the facts and

circumstances of both the crime and the nature of the defendant.” Id.

      In the matter sub judice, Judge Genece Brinkley was the original

sentencing judge and presided over Appellant’s violation hearings in

November 2005, May 2007, August 2013, July 2014, and July 2015.            The



                                     -2-
J-S52020-16



trial court was familiar with Appellant’s history, including his “criminal

background, history of absconding from supervision, serious substance

abuse problem, and personal circumstances, including the fact that he was

expecting another child.”       Trial Court Opinion, 11/4/2015, at 13-14.

Moreover, the trial court had a detailed report from Appellant’s probation

officer. The trial court conducted an individualized sentencing and explained

the reasons for this latest revocation sentence on the record. Furthermore,

the trial court noted the numerous opportunities it had previously provided

Appellant and his failure to comply with such programs.

      Upon review of the record, we find the trial court’s opinion of

November 4, 2015, thoroughly addresses all of Appellant’s claims and

therefore affirm Appellant’s judgment of sentence on that basis. We direct

that a copy of the opinion be attached to all further filings.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2016




                                      -3-